Case 20-17365 Doci2 Filed 08/10/20 Pagei1of1

Debtor 1 i cAal€ Ei-fon

First Name Middle Name Last Name

rn

ip g i
Debtor 2 - i! BE ae i
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of

 

Case number
(If known)

 

LJ Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

 

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

wa pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
No

() Yes. Name of person . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

   

x / J x

Sigrfture of Debtor 41 Signature of Debtor 2

 

4 é)
Date q Ma 4 Date
MMA DD"? YYYY MM/ DD / YYYY

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules

 
